Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 23, 41, 55, 65, 83, 104, 131, 155-158, 165-172 are pending in the current application.
2.	This application has PRO 63/142,333 01/27/2021.
Response to Restriction Election
3.	Applicant’s election of group I and the species, of 

    PNG
    media_image1.png
    111
    293
    media_image1.png
    Greyscale


in the reply filed on November 16, 2022 is acknowledged.   This is a compound of Formula Ia in claim 1 where Y1 and X1 are O, and either one of R2 or R7 is OH and the other is OR10 and R10 is heterocycloalkyl (tetrahydropyran) which according to the lexographical paradigm created in this application is a saturated heterocycle defined on page 20:

    PNG
    media_image2.png
    140
    650
    media_image2.png
    Greyscale

and the “hereinbefore defined” cycloalkyl is defined as:

    PNG
    media_image3.png
    110
    681
    media_image3.png
    Greyscale

 R1, R3-R6 and R8 are H. According to applicant’s representative claims 1, 165-169 and 171-172 read on the elected species.  Since claim 168 defines R7 as a group other than -OH or heterocycloalkyl claims 168-169 do not read on the instant claims.  Only the listed claims 1, 165-167 and 171-172 read on the elected species, however claim 155 also reads on the elected species since it is a composition that depends on claim 1. The election was made without traverse; however, an attempt was made to elect multiple species.  Since applicant has not admitted that the species are patentably indistinct obvious variants, and has not submitted evidence or identified such evidence in the record showing this to be the case, a single disclosed species is held as the election.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 23, 41, 55, 65, 83, 104, 131, 168-169, which do not read on the elected species are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 155, 165-167 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The second proviso at the end of claim 1 removes a compound from the genus that is not part of the genus, i.e. R2 is defined as “OCH2C(O)NH2” in the proviso, however only two groups have a terminal amino group, alkyl-R9, alkenyl-R9, alkynyl-R9, where R9 is -NH2 or alkylamino and none of these groups provide for a carbonyl oxygen or an oxygen linker.
5. 	Claims 1, 155, 165-167 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims 1 defines variables R10 and R12 as “aralkyl” and “heteraralkyl”.  It is not clear what these groups are since they are undefined by the specification and these are not terms of art.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 171 and 172 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 172 has groups that are not provided for in claim 1 including compounds where the “heterocyclolalkyl” is substituted.  No substitution of “heterocycloalkyl” is provided for in the definitions of claim 1.  

    PNG
    media_image4.png
    327
    187
    media_image4.png
    Greyscale

These two compounds 1 require Y1 and X1 are O, and either one of R2 or R7 is OH and the other is OR10 and R1, R3-R6 and R8 are H and R10 is heterocycloalkyl which is tetrahydropyran, which is substituted with -OH or fluorine respectively. Claim 171 has these same compounds and a number of others with substituted heterocycles including but not limited to those on applicant numbered page 18:



    PNG
    media_image5.png
    350
    696
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    273
    709
    media_image6.png
    Greyscale

Other examples exist. There are also a number of other compounds that do not fall under any of the R2/R7 definitions including:

    PNG
    media_image7.png
    172
    544
    media_image7.png
    Greyscale

The first compound requires one R2 and R7 to be H, and the other to be a group linked through oxygen, of which there is only on options -OR10, and in order arrive at trifluoroacetyl a carbonyl group would be required bound to CF3, haloalkyl or something such.  The only group that is remotely similar is C(O)-alkyl which does not provide for fluorine atoms. The second compound above suffers from a similar issue but no group in R10 provides for a BOC protected amine linked to an ethyl group linked to a carbonyl. Finally other compounds in claim 171 have definitions provided for in claim 1  R2 definitions that have been deleted in the amendment of November 16, 2022, such that species that were part of that genus are still present but the entire genus they represent has been excised.  These include compounds where R2/R7 is halogen and nitro:

    PNG
    media_image8.png
    70
    135
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    105
    145
    media_image9.png
    Greyscale


The second compound in row 2 on page 15 of claim 171 has been removed by proviso in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 155, 165, 167 and 171 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PubChem database entry for N-(6-Oxo-6H-dibenzo[b,d]pyran-3-yl)methanesulfonamide PubChem CID 248621, Create Date: 2005-03-26.  This compound was created by the National Cancer Institute (NCI) under Record Name: NSC 65938. “The NCI Development Therapeutics Program (DTP) provides services and resources to the academic and private-sector research communities worldwide to facilitate the discovery and development of new cancer therapeutic agents.” This compound appears as the 4th compound on applicant numbered page 19 of claim 171.  This compound also reads on claim 1 where Y1 and X1 are O,  R1, R3-R6 and R8 are H and either one of R2 or R7 is H and the other is NR11SO2R12 where R11 is H and R12 is alkyl (methyl). 
8.	Claim(s) 1, 155, 165-167 and 171 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez-Barrio “Metabolism of Oak Leaf Ellagitannins and Urolithin Production in Beef Cattle”  J. Agric. Food Chem. 2012, 60, 3068−3077. Figure 1 of  Gonzalez-Barrio on page 3070 discloses various urolithins of the instant claims including but not limited to  urolithin A glucuronides labeled (7), urolithin B glucuronide (8), isourolithin B glucuronide (9), and urolithin A sulfate (10), urolithin B sulfate (11).  The glucuronides, also known as glucuronosides, are the compound formed by linking glucuronic acid to urolithin by glycosidic bond formation.  The 4th compound in the 3rd row of claim 171 of applicants’ page number 17 is the compound 7 of Gonzalez-Barrio. The compound is also on page 15 line 7 as the first compound. The other regioisomer is the 4th compound on page 15. The sulfate 11 is the 4th compound in the first row of applicants’ claim 171 on applicants’ numbered page 19 and the other regioisomer is on Page 15 line 8 second compound. The sulfate compounds at least read on claim 1 where Y1 and X1 are O, R1, R3-R6 and R8 are H and either one of R2 or R7 is -OH and the other is OR10 where R10 is SO3H.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claim 1, 155, 165-167 and 171 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature based product without significantly more. The claim(s) recite(s) the urolithin compounds disclosed in Gonzalez-Barrio as applied to the claims under 102 (a)(1) above. The urolithin metabolites were detected in ruminal fluid, feces, urine, and plasma, making them products of nature. This judicial exception is not integrated into a practical application because the claimed invention is directed to a natural compound without significantly more. For this product of nature exception, it is recited in the claim as a compound and its characteristics are not markedly different from the product' s naturally occurring counterpart in its natural state.  For chemical compounds the method of making has no impact on the identity of the material. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625